Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's response, filed 21 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1 and 6 have been amended.
Claims 1-20 have been rejected.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 19 Dec. 2018 claiming benefit to Provisional Applications 62/781,879; 62/781,831; 62/826,195, 62/826,187; 62/868,360; 62/868,387.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huster, Tallent, et al. (US Patent App No 2017/0027787)[hereinafter Tallent] in view of Huster (US Patent App No 2015/0033295)[hereinafter Huster].
As per claim 1, Tallent teaches on the following limitations of the claim: 
a caregiver assistance system for assisting a caregiver to performing rounding duties, the system comprising is taught in the Summary in ¶ 0015 and in the Detailed Description in ¶ 0145-147 (teaching on a caregiver rounding duties platform for assisting caregiver duties while providing for patients);
a rounding server configured to execute a caregiver assistance application is taught in the Detailed Description in ¶ 0170, ¶ 0080, and in the Figures in fig. 2 (teaching on a central server with remote devices for monitoring caregiver compliance with completing rounding duties);
the caregiver assistance application configured to receive caregiver rounding data and to communicate with an electronic medical records server; and is taught in the Abstract, in the Detail Description in ¶ 0080, ¶ 0090, and in the Figures in fig. 38 (teaching on the caregiver rounding duty platform for receiving rounding data and communicating rounding data with an electronic medical record);
the verification message being routed to the caregiver assistance application is taught in the Detailed Description in ¶ 0136-137, ¶ 0090, ¶ 0162, and in the claims at claim 27 (teaching on sending a caregiver identification verification and patient information message (treated as synonymous to a verification message, hereinafter referred to as care message)); -AND-
wherein the caregiver assistance application is further configured to forward the rounding data to the EMR server if the caregiver's presence adjacent the bed was verified, and to not forward the rounding data to the EMR server if the caregiver's presence adjacent the bed was not verified is taught in the Detailed Description in ¶ 0089-90 (teaching on the caregiver rounding duty platform only forwarding patient charting data (treated as synonymous to rounding data) to the electronic medical record when the caregiver verifies his/her presence within a certain proximity to the patient bed (treated as synonymous to the caregiver's presence adjacent to the bed) via a RFID tag and transceiver, a biometric sensor mounted on said bed, or a PIN typed into a screen mounted on said bed; note that the negative limitation of not sending the data if the verification is not received is necessarily taught by requiring the presence to be verified before sending any data to the electronic medical record and is furthermore a contingent limitation wherein the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations); because the condition of having the verification data is not met, the remaining limitation of claim is not required by the claim and the structure is adequately taught by the prior art applied).
Tallent fails to teach the following limitation of claim 1. Huster, however, does teach the following: 
a bed in communication with the caregiver assistance application, the bed comprising is taught in the Detailed Description in ¶ 0062, ¶ 0085, and ¶ 0090 (teaching on a smart patient bed in communication with the universal caregiver interface (treated as synonymous to caregiver assistance application));
a litter frame is taught in the Detailed Description in ¶ 0069 and in the Figures at fig. 2 reference character 40 (teaching on the patient bed including a bed frame (treated as synonymous to a litter frame)); 
a support deck supported on the litter frame and configured to support a patient thereon is taught in the Detailed Description in ¶ 0069 and in the Figures at fig. 2 reference character 42 (teaching on the patient bed including a patient support surface/mattress (treated as synonymous to a support deck));
a sensor configured to detect a caregiver's presence adjacent the bed is taught in the Detailed Description in ¶ 0091, ¶ 0099, ¶ 0109, ¶ 0069-72, and in the Figures in fig. 2 reference character 42 (teaching on the patient support system sensing a caregiver’s presence when near the patient bed);
a memory containing an identifier uniquely identifying the bed is taught in the Detailed Description in ¶ 0072 and ¶ 0090 (teaching on a memory for storing patient support system data which includes a unique bed identification value, “bed ID”);
a transceiver in communication with the caregiver assistance application; and is taught in the Detailed Description in ¶ 0064 (teaching on a transceiver for wireless communication between the patient devices, including the patient bed, and the universal caregiver interface);
a controller in communication with the memory and the sensor is taught in the Detailed Description in ¶ 0072, ¶ 0091, and ¶ 0109 (teaching on a controller in communication with a memory and the patient bed which includes the sensor);
the controller configured to automatically transmit a verification message including the identifier in response to the sensor detecting the caregiver's presence is taught in the Detailed Description in ¶ 0094, ¶ 0163-164, ¶ 0166, and ¶ 0109 (teaching on the patient bed sending a caregiver authentication verification message via the universal caregiver interface when the bed detects a caregiver/caregiver device is near the bed (note that under MPEP § 2144.04(III) automating a manual process (here triggering authentication) which accomplishes the same result (here authenticating the user prior to accessing protected patient information) is not sufficient to distinguish over the prior art)); -AND-
the verification message being routed to the caregiver assistance application is taught in the Detailed Description in ¶ 0094, ¶ 0115, and ¶ 0163-164 (teaching on sending and receiving operation messages between the patient bed and the universal caregiver interfaces wherein said messages includes authentication commands triggered via caregiver presence near the patient bed).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with the smart bed interconnection to a mobile rounding duties platform configuration of Huster with the motivation of “reduc[ing] the number of surfaces that a caregiver needs to contact in order to control multiple pieces of equipment in a patient room environment.”(Huster in the Background in ¶ 0008).
As per claim 2, the combination of Tallent and Huster teaches on the limitations of claim 1; Tallent also teaches the following:
the caregiver assistance system of claim 1 wherein the controller is further configured to include a timestamp in the verification message and  is taught in the Detailed Description in ¶ 0099 (teaching on the care message including a date and time stamp associated with the Bed Status History); -AND-
to include a compliance indication in the verification message, the compliance indication indicating whether the bed is currently in compliance with a predefined state is taught in the Detailed Description in ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state)).
As per claim 3, the combination of Tallent and Huster teaches on the limitations of claim 1; Tallent fails to teach the following limitation of claim 3; Huster, however, does teach the following:
the caregiver assistance system of claim 1 wherein the controller transmits the verification message to a mobile electronic device carried by a caregiver is taught in the Detailed Description in ¶ 0062 (teaching on a mobile caregiver device for controlling the operation of the patient support system and access the universal caregiver interface).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with sending the rounding duties platform to a mobile device of Huster with the motivation of “reduc[ing] the number of surfaces that a caregiver needs to contact in order to control multiple pieces of equipment in a patient room environment.”(Huster in the Background in ¶ 0008).
As per claim 4, the combination of Tallent and Huster teaches on the limitations of claim 1; Tallent fails to teach the following limitation of claim 4; Huster, however, does teach the following:
the caregiver assistance system of claim 1 wherein the controller transmits the verification message to a mobile electronic device carried by a caregiver is taught in the Detailed Description in ¶ 0062 (teaching on a mobile caregiver device for controlling the operation of the patient support system and access the universal caregiver interface);
the caregiver assistance system of claim 1 further comprising a caregiver control panel having a plurality of controls configured to be activated by a caregiver, and  is taught in the Detailed Description in ¶ 0067, ¶ 0073, and ¶ 0100 (teaching on the controller utilizing input from the universal caregiver interface including room controls for the caregiver to utilize for patient care); -AND-
wherein the sensor is one of a short range wireless transceiver configured to detect a short range wireless transceiver carried by the caregiver, or a sensor configured to detect when a user activates a control on the caregiver control panel is taught in the Detailed Description in ¶ 0109, ¶ 0064, ¶ 0099, and ¶ 0109 (teaching on Near Field Communication (treated as synonymous to short range wireless transceiver) for detecting if a caregiver device is near the sensor for pairing operations).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with utilizing short range communication technology of Huster with the motivation of finding “[a] balance between the ease of use for a caregiver and the inability of a non-caregiver to access therapy data”(Huster in the Background in ¶ 0006).
As per claim 5, the combination of Tallent and Huster teaches on the limitations of claim 3; Tallent also teaches the following:
the caregiver assistance system of claim 3 wherein the verification message is used by the caregiver assistance application to update a rounding task for a patient associated with the bed, and is taught in the Summary in ¶ 0015, in the Detailed Description in ¶ 0145-147, and ¶ 0170 (teaching on sending caregiver rounding instructions in the caregiver identification verification and patient information message within the caregiver interface); -AND-
wherein the mobile electronic device is configured to display a set of rounding questions received from the caregiver assistance application is taught in the Detailed Description in ¶ 0102-103, ¶ 0107, and ¶ 0165 (teaching on displaying a list of rounding duty questions regarding the caregiver’s current patient within the caregiver interface).
As per claim 6, Tallent teaches on the following:
a caregiver assistance system comprising is taught in the Summary in ¶ 0015 and in the Detailed Description in ¶ 0145-147 (teaching on a caregiver rounding duties platform for assisting caregiver duties while providing for patients);
a rounding server configured to execute a caregiver assistance application is taught in the Detailed Description in ¶ 0170, ¶ 0080, and in the Figures in fig. 2 (teaching on a caregiver rounding duties platform for assisting caregiver duties while providing for patients);
the caregiver assistance application configured to monitor caregiver rounding tasks and to communicate with an electronic medical records server; and is taught in the Abstract, in the Detail Description in ¶ 0080, ¶ 0090, ¶ 0170, and in the Figures in fig. 38 (teaching on the caregiver rounding duty platform for monitoring caregiver rounding action completion and communicating rounding data with an electronic medical record);
(i) display rounding information on the display, the rounding information relating to a patient associated with the bed is taught in the Detailed Description in ¶ 0079-82, ¶ 0164, ¶ 0146 and ¶ 0136-137 (teaching on displaying the caregiver interface on the bed display screen which includes bed settings specific to the patient associated with the bed);
(ii) receive rounding data via the control panel from a caregiver associated with the bed; and is taught in the Detailed Description in ¶ 0079-82 (teaching on receiving user input commands from the caregiver providing care to the patient associated with the bed);
(iii) forward the rounding data to the caregiver assistance application is taught in the Detailed Description in ¶ 0079-82, ¶ 0170, and in the Figures in fig. 2 (teaching on forwarding input data to the caregiver rounding duties platform for assisting caregiver duties while providing for patients); -AND-
wherein the caregiver assistance application is further configured to forward the rounding data to the EMR server is taught in the Detailed Description in ¶ 0089-90 (teaching on the caregiver rounding duty platform only forwarding patient charting data (treated as synonymous to rounding data) to the electronic medical record when the caregiver verifies his/her presence within a certain proximity to the patient bed (treated as synonymous to the caregiver's presence adjacent to the bed) via a RFID tag and transceiver, a biometric sensor mounted on said bed, or a PIN typed into a screen mounted on said bed). 
Tallent fails to teach the following limitation of claim 6; Huster, however, does teach the following:
a bed in communication with the caregiver assistance application, the bed comprising is taught in the Detailed Description in ¶ 0062, ¶ 0085, and ¶ 0090 (teaching on a smart patient bed in communication with the universal caregiver interface (treated as synonymous to caregiver assistance application));
a litter frame is taught in the Detailed Description in ¶ 0069 and in the Figures at fig. 2 reference character 40 (teaching on the patient bed including a bed frame (treated as synonymous to a litter frame));
a support deck supported on the litter frame and configured to support a patient thereon is taught in the Detailed Description in ¶ 0069 and in the Figures at fig. 2 reference character 42 (teaching on the patient bed including a patient support surface/mattress (treated as synonymous to a support deck));
a control panel including a display and a control is taught in the Detailed Description in ¶ 0097 (teaching on a control panel with a touch screen user interface (treated as synonymous to display) and button controls);
a memory containing an identifier uniquely identifying the bed is taught in the Detailed Description in ¶ 0072 and ¶ 0090 (teaching on a memory for storing patient support system data which includes a unique bed identification value, “bed ID”);
a transceiver in communication with the caregiver assistance application; and is taught in the Detailed Description in ¶ 0064 (teaching on a transceiver for wireless communication between the patient devices, including the patient bed, and the universal caregiver interface); -AND-
a controller in communication with the control panel and the memory, the controller configured to perform the following is taught in the Detailed Description in ¶ 0072, ¶ 0091, and ¶ 0109 (teaching on a controller in communication with a memory and the patient bed which includes the sensor).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with the smart bed interconnection to a mobile rounding duties platform configuration of Huster with the motivation of “reduc[ing] the number of surfaces that a caregiver needs to contact in order to control multiple pieces of equipment in a patient room environment.”(Huster in the Background in ¶ 0008).
As per claim 7, the combination of Tallent and Huster teaches on the limitations of claim 6; Tallent also teaches the following:
the caregiver assistance system of claim 6 wherein the controller is further configured to forward compliance data to the caregiver assistance application, the compliance data indicating whether the bed is currently in compliance with a predefined state or not, and  is taught in the Detailed Description in ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state)); -AND-
wherein the caregiver assistance application is configured to forward both the compliance data and the rounding data to an electronic medical records (EMR) server is taught in the Detailed Description in ¶ 0082, ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on reporting the caregiver activities including the bed position history and changes to the patient’s electronic medical record).
As per claim 8, the combination of Tallent and Huster teaches on the limitations of claim 6; Tallent also teaches the following:
the caregiver assistance system of claim 6 wherein the controller is further configured to: (1) display compliance data simultaneously with the rounding data on the display is taught in the Detailed Description in ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state)); -AND-
the compliance data indicating whether the bed is currently in compliance with a predefined state or not is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state)).
As per claim 9, the combination of Tallent and Huster teaches on the limitations of claim 8; Tallent also teaches the following:
the caregiver assistance system of claim 8 wherein the controller is further configured to issue a reminder to the caregiver to change a setting on the bed in order to cause the bed to be in compliance with the predefined state, the controller being configured to issue the reminder prior to forwarding the rounding data to the caregiver assistance application is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state) wherein a warning message is displayed if the current state is contraindicated within the graphical user interface and said warning message may not be cleared until subsequent caregiver action is taken, such as until the bed position is corrected (treated as synonymous to a reminder)).
As per claim 10, the combination of Tallent and Huster teaches on the limitations of claim 6; Tallent also teaches the following:
the caregiver assistance system of claim 6 wherein the rounding information includes a patient question intended to be asked of the patient by the caregiver is taught in the Detailed Description in ¶ 0102, ¶ 0146, and in the Claims at claim 38 (teaching on the caregiver’s rounding instructions including questions regarding the patient’s state including assessing the pain level of the patient);
wherein the rounding data includes an answer to the patient question, and is taught in the Detailed Description in ¶ 0102, ¶ 0146, and in the Claims at claim 38 (teaching on the rounding data including patient response to the unanswered fields, indicated with a question mark in the caregiver interface); -AND-
wherein the controller is further configured to append a current date and time to the rounding data sent to the caregiver assistance application is taught in the Detailed Description in ¶ 0102, ¶ 0146, ¶ 0099, and in the Claims at claim 38 (teaching on updating the patient EHR charts with the date/time stamp of the newly entered patient data). 
As per claim 11, the combination of Tallent and Huster teaches on the limitations of claim 6; Tallent fails to teach the following limitation of claim 11; Huster, however, does teach the following:
the caregiver assistance system of claim 6 wherein the caregiver assistance application is configured to store the rounding information in a location identified via at least one Uniform Resource Locator (URL) and the controller is configured to execute a web browser application, the web browser application accessing the URL in order to receive the rounding information from the caregiver assistance application is taught in the Detailed Description in ¶ 0161-163  (teaching on the universal caregiver interface being hosted on a web site (which necessarily includes a URL) application wherein the web site communicates directly with the controller ); -AND-
the caregiver assistance system of claim 6 wherein the bed includes a first near field transceiver configured to communicate with a second near field transceiver incorporated into a mobile electronic device and to receive from the mobile electronic device a mobile device ID wherein the controller is further configured to forward the mobile device ID to the caregiver assistance application is taught in the Detailed Description in ¶ 0109, ¶ 0062-64, ¶ 0099, and ¶ 0090 (teaching on Near Field Communication (necessarily requiring transceivers on both devices) for detecting if a mobile caregiver device (treated as synonymous to the mobile electronic device) is near the bed for pairing operations wherein pairing initiates the sending of the wireless access point ID to the central controller associating the wireless device to the patient bed).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with utilizing web/URL based caregiver application of Huster with the motivation of providing “applications [that] are accessible using browser software stored in the circuitry of bed”(Huster in the Detailed Description in ¶ 0161).
As per claim 12, the combination of Tallent and Huster teaches on the limitations of claim 6; Tallent fails to teach the following limitation of claim 12; Huster, however, does teach the following:
the caregiver assistance system of claim 6 wherein the bed includes a first near field transceiver configured to communicate with a second near field transceiver incorporated into a mobile electronic device and to receive from the mobile electronic device a mobile device ID wherein the controller is further configured to forward the mobile device ID to the caregiver assistance application is taught in the Detailed Description in ¶ 0109, ¶ 0062-64, ¶ 0099, and ¶ 0090 (teaching on Near Field Communication (necessarily requiring transceivers on both devices) for detecting if a mobile caregiver device (treated as synonymous to the mobile electronic device) is near the bed for pairing operations wherein pairing initiates the sending of the wireless access point ID to the central controller associating the wireless device to the patient bed).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with utilizing short range communication technology of Huster with the motivation of finding “[a] balance between the ease of use for a caregiver and the inability of a non-caregiver to access therapy data”(Huster in the Background in ¶ 0006). 
As per claim 13, Tallent teaches on the following:
a caregiver assistance system comprising is taught in the Summary in ¶ 0015 and in the Detailed Description in ¶ 0145-147 (teaching on a caregiver rounding duties platform for assisting caregiver duties while providing for patients);
a server configured to execute a caregiver assistance application is taught in the Detailed Description in ¶ 0170, ¶ 0080, and in the Figures in fig. 2 (teaching on a central server with remote devices for monitoring caregiver compliance with completing rounding duties);
and bed configuration data indicating a desired state of the bed is taught in the Detailed Description in ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to a desired state of the bed));
the caregiver assistance application further configured to determine if the current state of the bed is or is not in compliance with the bed configuration data; and is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state) wherein a warning message would display if the current state is contraindicated within the graphical user interface);
a portable electronic device configured to wirelessly communicate with the caregiver assistance application is taught in the Detailed Description in ¶ 0114, ¶ 0108, and ¶ 0129 (teaching on a mobile caregiver device wirelessly communicating with the caregiver rounding duties platform);
the portable electronic device including a display and a user input is taught in the Summary in ¶ 0033, in the Detailed Description in ¶ 0073-75, and in the Figures in fig. 1 reference character 14 (teaching on a mobile caregiver device having a display and input capabilities);
the portable electronic device further configured to display a non-compliance indication if the current state of the bed is not in compliance with the bed configuration data is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state) wherein a warning message would display if the current state is contraindicated within the graphical user interface);
the portable electronic device further configured to receive rounding data via the user input from a caregiver associated with the bed and is taught in the Detailed Description in ¶ 0073-75, ¶ 0164, ¶ 0146 and ¶ 0136-137 (teaching on displaying the caregiver interface on the mobile screen which includes bed settings specific to the patient associated with the bed); -AND-
to forward the rounding data to the caregiver assistance application is taught in the Detailed Description in ¶ 0079-82, ¶ 0170, and in the Figures in fig. 2 (teaching on forwarding input data to the caregiver rounding duties platform for assisting caregiver duties while providing for patients).
Tallent fails to teach the following limitation of claim 13; Huster, however, does teach the following:
the caregiver assistance application configured to receive status data indicating a current state of a bed is taught in the Detailed Description in ¶ 0062, ¶ 0085, and ¶ 0090 (teaching on a smart patient bed in communication with the universal caregiver interface (treated as synonymous to caregiver assistance application)).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with the smart bed interconnection to a mobile rounding duties platform configuration of Huster with the motivation of “reduc[ing] the number of surfaces that a caregiver needs to contact in order to control multiple pieces of equipment in a patient room environment.”(Huster in the Background in ¶ 0008).
As per claim 14, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent fails to teach the following limitation of claim 14; Huster, however, does teach the following:
the caregiver assistance system of claim 13 wherein the portable electronic device includes a first near field transceiver configured to communicate with a second near field transceiver integrated into the bed, and the portable electronic device is configured to transmit a mobile device ID to the bed for forwarding by the bed to the caregiver assistance application is taught in the Detailed Description in ¶ 0109, ¶ 0062-64, ¶ 0099, and ¶ 0090 (teaching on Near Field Communication (necessarily requiring transceivers on both devices) for detecting if a mobile caregiver device (treated as synonymous to the mobile electronic device) is near the bed for pairing operations wherein pairing initiates the sending of the wireless access point ID to the central controller associating the wireless device to the patient bed);
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with utilizing short range communication technology of Huster with the motivation of finding “[a] balance between the ease of use for a caregiver and the inability of a non-caregiver to access therapy data”(Huster in the Background in ¶ 0006).
  As per claim 15, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent also teaches the following:
the caregiver assistance system of claim 13 wherein the portable electronic device is configured to display a rounding screen related to a rounding action to be performed by the caregiver is taught in the Detailed Description in ¶ 0079-82, ¶ 0164, ¶ 0146 and ¶ 0136-137 (teaching on displaying the caregiver interface with rounding data including bed settings specific to the patient associated with the bed);and
wherein the portable electronic device is further configured to display the non-compliance indication on the rounding screen; and is taught in the Detailed Description in ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state)).
Tallent fails to teach the following limitation of claim 15; Huster, however, does teach the following:
wherein the caregiver assistance application is configured to store rounding information displayed on the rounding screen in a location identified via at least one Uniform Resource Locator (URL), the portable electronic device being a browser enabled device configured to receive and display the rounding information on the rounding screen by accessing the URL is taught in the Detailed Description in ¶ 0161-163  (teaching on the universal caregiver interface being hosted on a web site (which necessarily includes a URL) application wherein the web site communicates directly with the controller).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with utilizing web/URL based caregiver application of Huster with the motivation of providing “applications [that] are accessible using browser software stored in the circuitry of bed”(Huster in the Detailed Description in ¶ 0161).
 As per claim 16, the combination of Tallent and Huster teaches on the limitations of claim 15; Tallent also teaches the following:
the caregiver assistance system of claim 15 wherein the portable electronic device is further configured to display at least one question on the rounding screen, the question relating to at least one of the following: a pain level of the patient, a current position of the patient, a desire by the patient to visit a restroom, or a desire by the patient to have an object moved closer to the patient; and is taught in the Detailed Description in ¶ 0102, ¶ 0146, and in the Claims at claim 38 (teaching on the caregiver’s rounding instructions including questions regarding the patient’s state including assessing the pain level of the patient);
wherein the portable electronic device is configured to require an acknowledgement input from the caregiver prior to forwarding the rounding data to the caregiver assistance application if the current state of the bed is not in compliance with the bed configuration data, and is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state) wherein a warning message would display if the current state is contraindicated within the graphical user interface and said warning message may not be cleared until subsequent caregiver action is taken); -AND-
if the acknowledgement input is not received the portable electronic device does not forward the rounding data to the caregiver assistance application is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the warning message displayed if the current state is contraindicated within the graphical user interface and said warning message may not be cleared until subsequent caregiver action is taken (treated as synonymous to acknowledgement input not received)).
As per claim 17, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent also teaches the following:
wherein the caregiver assistance application is further configured to store the status data indicating the current state of the bed in response to receiving the rounding data from the portable electronic device, and is taught in the Summary in ¶ 0015, in the Detailed Description in ¶ 0145-147, and ¶ 0170 (teaching on sending caregiver rounding instructions in the caregiver identification verification and patient information message within the caregiver interface); -AND-
to forward both the status data and the rounding data to an Electronic Medical Records (EMR) server is taught in the Detailed Description in ¶ 0082, ¶ 0164, ¶ 0146, and ¶ 0136-137 (teaching on reporting the caregiver activities including the bed position history and changes to the patient’s electronic medical record).
Tallent fails to teach the following limitation of claim 17; Huster, however, does teach the following:
the caregiver assistance system of claim 13 wherein the portable electronic device is further configured to transmit verification data to the bed is taught in the Detailed Description in ¶ 0099 and in the Claims at claim 1 (teaching on sending a caregiver identification verification and once verification has been received, transmitting the data to the bed before the bed may be operated);
the verification data verifying that the caregiver is physically present adjacent the bed when the portable electronic device receives the rounding data from the caregiver is taught in the Detailed Description in ¶ 0099 (teaching on the authentication data representing that the authorized person is present in the patient room); -AND-
wherein the portable electronic device is further configured to transmit the verification data to the bed in response to the caregiver manipulating the user input; and is taught in the Detailed Description in ¶ 0099 and in the Claims at claim 1 (teaching on sending a caregiver identification verification and once verification has been received (treated as synonymous to caregiver manipulating the user input) transmitting the data to the bed before the bed may be operated).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with sharing the caregiver rounding application data between a mobile device, the patient bed, and the patient EMR of Huster with the motivation of “reduc[ing] the number of surfaces that a caregiver needs to contact in order to control multiple pieces of equipment in a patient room environment.”(Huster in the Background in ¶ 0008).
 As per claim 18, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent also teaches the following:
the caregiver assistance system of claim 13 wherein the portable electronic device is further configured to issue a reminder to the caregiver to change a setting on the bed in order to cause the current state of the bed to be in compliance with the bed configuration data, and wherein the portable electronic device is configured to issue the reminder prior to forwarding the rounding data to the caregiver assistance application is taught in the Detailed Description in ¶ 0136-137 , ¶ 0164, and ¶ 0146 (teaching on the care message including standard of care check list including patient bed settings for compliance with the predefined care standard (treated as synonymous to compliance with a predefined state) wherein a warning message is displayed if the current state is contraindicated within the graphical user interface and said warning message may not be cleared until subsequent caregiver action is taken, such as until the bed position is corrected (treated as synonymous to a reminder)).
As per claim 19, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent also teaches the following:
the caregiver assistance system of claim 13 wherein the portable electronic device is configured to receive a caregiver command to change a setting on the bed to send the caregiver command to the caregiver assistance application, and is taught in the Detailed Description in ¶ 0072, ¶ 0080, ¶ 0114, ¶ 0108, and ¶ 0129 (teaching on the caregiver interface on the mobile caregiver device including bed configuration setting changes);
wherein the caregiver assistance application is configured to send the caregiver command to the bed is taught in the Detailed Description in ¶ 0080, ¶ 0085-87, and ¶ 0092 (teaching on changing the bed configuration based on an input via the caregiver interface); -AND-
the caregiver command instructing the bed to arm an exit detection system in order to bring the current state of the bed into compliance with the bed configuration data is taught in the Detailed Description in ¶ 0095-96 (teaching on an Out-Of-Bed mode wherein the mode determines if an alarm condition exists (treated as synonymous to compliance conditions with the bed configuration)).
As per claim 20, the combination of Tallent and Huster teaches on the limitations of claim 13; Tallent fails to teach the following limitation of claim 14; Huster, however, does teach the following:
the caregiver assistance system of claim 13 wherein the portable electronic device is one of a smart phone or a tablet computer is taught in the Detailed Description in ¶ 0064 (teaching on a caregiver smart phone for accessing the universal caregiver interface);
wherein the portable electronic device is further configured to receive a room identifier from the caregiver and to forward the room identifier to the caregiver assistance application, and is taught in the Detailed Description in ¶ 0089 (teaching on the room being assigned a room ID within the caregiver interface); -AND-
wherein the caregiver assistance application is configured to associate the room identifier with a patient associated with the bed is taught in the Detailed Description in ¶ 0089 (teaching on an interface-to-room association correlating a room, patient, and bed all to a particular ID value).
One having ordinary skill in the art at the time the invention was filed would combine the caregiver rounding duties platform of Tallent with a room identification tag associated with the patient’s room of Huster with the motivation of associating all patient devices to the patient within the room because “when a caregiver is in a patient room, the caregiver will have to move from device to device to view the desired data. Accordingly, it would be beneficial to have data from various patient care devices viewable on a single display screen.” (Huster in the Background in ¶ 0009).

Response to Arguments
Applicant's arguments filed 21 March 2022 for claims 1-20 with respect to 35 USC § 103 have been fully considered but they are not persuasive.
First, Applicant asserts that Tallent (‘787) fails to teach on messages being sent to the bed from a caregiver device but instead discloses messages sent to the bed. While this may be true, the Tallent reference was not relied upon to teach sending a verification from the caregiver device to the bed, but merely the verification message being routed to the caregiver assistance application. Huster (‘295) was relied upon to teach the caregiver rounding duty platform being hosted on a caregiver device uncoupled from the bed. While in Tallent the caregiver application may be hosted on a graphical user interface display coupled to the bed, the verification message is none the less routed to the caregiver interface. Applicant also asserts that Tallent fails to teach on the notification including verification information. Examiner has provided a clarifying citation in the rejection above that further describes the graphical user interface requiring verification information from the caregiver in the Detailed Description in ¶ 0090, ¶ 0162, and in the claims at claim 27– note that this is not considered a new ground for rejection under MPEP § 1207.03(a)(II)   Factual Situations That Do Not Constitute a New Ground of Rejection: 1. Citing a different portion of a reference to elaborate upon that which has been cited previously).  
Applicant then asserts that neither Huster (‘295) nor Tallent (‘787) teach on forwarding rounding data to an electronic medical record once verification has been received. Examiner disagrees. Tallent explicitly teaches in the Detailed Description in ¶ 0089-90 on the caregiver rounding duty platform only forwarding patient charting data (treated as synonymous to rounding data) to the electronic medical record when the caregiver verifies his/her presence within a certain proximity to the patient bed (treated as synonymous to the caregiver's presence adjacent to the bed) via a RFID tag and transceiver, a biometric sensor mounted on said bed, or a PIN typed into a screen mounted on said bed. Examiner noted in the rejection above that the negative limitation of not sending the data if the verification is not received is necessarily taught by requiring the presence to be verified before sending any data to the electronic medical record and is furthermore a contingent limitation wherein the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations); because the condition of having the verification data is not met, the remaining limitation of claim is not required by the claim and the structure is adequately taught by the prior art applied. Examiner sustains the same response to Applicant’s arguments presented for claims 6 and 13 respectively. 




Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./ Examiner, Art Unit 3626




/EVANGELINE BARR/
Primary Examiner, Art Unit 3626